DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 1, 2021 has been entered.

Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on February 1, 2021.
Claims 2, 5, 9-10, and 18 are cancelled. 
Claims 1, 3-4, 6-8, 11-17, and 19 are pending.
Claims 1, 3-4, 6-8, 11-17, and 19 are examined.
This Office Action is given Paper No. 20210812 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-8, 11-17, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vaccari et al. (US 2015/0304437) in view of Kurapati (US 2016/0086222).

Claims 1, 17
Vaccari discloses:
receiving location records (location history, see [0120]) for a first user (first user, see [0120]) from a communication device (device, see [0033]) associated with the first user;
receiving location records (location history, see [0120]) for a second user (second user, see [0120]) from a communication device (device, see [0033]) associated with the second user, the location records for the first and second users 
aggregating, by an offer engine computing device, time spent over a defined interval (activity log, e.g. days, weeks, months, see [0086, 0120]) by the first user (Alice, first user, see [0116, 0120]) within at least a first region (e.g. at first location from 8:00am-8:15am, location A, see [0082, 0116, 0120]) and a second region (at second location from 8:15am-8:00pm, location B, see [0082, 0116, 0120]), respectively, based on at least the location data (location history, see [0082, 0120]) and the time stamp (time period, timestamp, see [0082, 0086, 0120]) included in each of the location records for the first user, wherein the first region is different than the second region;
aggregating, by the offer engine computing device, time spent over the defined interval (e.g. on a specific day, see [0120]) by the second user (second user, see [0120]) within at least the first region (location A, see [0120]) and the second region (location B, see [0120]), respectively, based on at least the location data and the time stamp included in each of the location records for the second user;
mapping, by the offer engine computing device, the time spent (from 1:00pm-3:30pm, see [0120]) within at least the first region and the second region by the first user (first user, see [0120]) and the time spent (from 12:30pm-6:00pm, see [0120]) within at least the first region and the second region by the second user (second user, see [0120]), for multiple intervals of time;
determining, by the offer engine computing device, an overlap (e.g. second user at a current unusual location, location B, see [0089, 0116, 0120]) between the first user and the second user in at least the first region and the second region by identifying one or more of the multiple intervals of time in which the mapped time spent by the first user and the mapped time spent by the second user within at least the first region and the second region, respectively, coincide;
recognizing, by the offer engine computing device, a link between the first user and the second user, in response to the overlap satisfying a predetermined threshold (within a threshold distance, see [0089, 0116]).
Vaccari does not disclose:
Identifying… user;
Providing… user.
Kurapati teaches:
identifying an offer (offer, see [0259]) based on transaction data (transaction data, see [0259]) of the first user;
providing the identified offer (offer, see [0259]) to the second user based on the recognized link between the first user and the second user.
Vaccari discloses receiving location records, aggregating time spent, mapping time spent, determining overlap, and recognizing a link between users. Vaccari does not disclose identifying and providing offers, but Kurapati does. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the location-based content promotion on online social networks of Vaccari with identifying and providing offers of Kurapati because 1) a need exists for enabling users to interact with 

Claim 11
Vaccari discloses:
a memory (memory, see [0170]) including location records (location history, see [0120]) received from a first communication device and a second communication device (devices, see [0033]), the first communication device associated with a first user (first user, see [0120]) and the second communication device associated with a second user (second user, see [0120]), and each of the location records including at least location data (geographic locations, see [0120]) and a time stamp (time stamp, see [0120]) of the location data; and
a processor (processor, see [0170]) coupled to the memory, the processor configured to:
determine a region (e.g. second user at a current unusual location, location B, see [0089, 0116]) associated with the first communication device based on location data received from the first communication device and a predefined radius (threshold distance, see [0089]);
determine an overlap between the region (e.g. second user at a current unusual location, location B, see [0089, 0116]) and location data received from the second communication device (e.g. first users’ distance, Bob, see [0089, 0116]);
recognize a link between the first user and the second user, when the overlap satisfies a predetermined threshold (within a threshold distance, see [0089, 0116]).
Vaccari does not disclose:
Identify… user;
Provide… user.
Kurapati teaches:
identify an offer (offer, see [0259]) based on transaction data (transaction data, see [0259]) of the first user;
provide the identified offer (offer, see [0259]) to the second user based on the recognized link between the first user and the second user.
Vaccari discloses determining a region, determining an overlap, and recognizing a link between users. Vaccari does not disclose identifying and providing offers, but Kurapati does. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the location-based content promotion on online social networks of Vaccari with identifying and providing offers of Kurapati because 1) a need exists for enabling users to interact with each other (see Vaccari [0003]; and 2) a need exists for a consumer comparison shopping that obtains actual usage data in order to present the consumer with relevant service offering options (see Kurapati [0012]). Identifying an offer based on transaction data can be integrated into a system that already recognizes a link between users.

Claims 3, 15
Furthermore, Vaccari discloses:
determining the overlap between the first user and the second user further includes generating a score (calculate proximity coefficient, see [0118-0119]) for the second user and/or for the communication device associated with the second user based on at least an assigned value for the one or more of the multiple intervals of time;
wherein recognizing the link between the first user and the second user includes recognizing the link when the score satisfies the predetermined threshold (threshold, see [0120]).

Claims 4, 16
Furthermore, Vaccari discloses:
the score includes a combination of an aggregate score and a likelihood score, the aggregate score based on the assigned value for the one or more of the multiple intervals of time (multiple days, see [0119]) and the likelihood score based on historical location records (distance, see [0118-0119]) for at least one of the first and second users.

Claim 6
Furthermore, Vaccari discloses:
aggregating time spent over the defined interval (activity log, e.g. days, weeks, months, see [0086]) by the first user at a third region (e.g. San Francisco Airport, location C, see [0083, 0116, 0120]) based on the location records for the 
aggregating time spent over the defined interval by the second user at the third region based on the location records for the second user (second user, see [0120]);
mapping, by the offer engine computing device, the time spent at the third region for the first user (at location C from 330-4pm, see [0120]) and the time spent at the third region by the second user (at location C from 6-7pm, see [0120]); 
wherein determining the overlap between the first user and the second user in at least the first region and the second region further includes determining the overlap between the first user and the second user in the third region, by identifying one or more of the multiple intervals of time in which the mapped time spent by the first user and the mapped time spent by the second user within the third region coincide (see when overlap at different locations, see [0120]).

Claims 7, 19
Furthermore, Kurapati teaches:
assigning the first user to a first group (first group, see [0050]) based on transaction behavior (transaction data, see [0050]) indicated by the transaction data of the first user; and
wherein identifying the offer based on the transaction data includes identifying the offer based on the group (type and size of offer may vary among groups, see [0259]).

Claim 8
Furthermore, Kurapati teaches:
assigning the second user to a second group (second group, see [0050]) based on transaction behavior (transaction data, see [0050]) indicated by transaction data of the second user; and
bundling the first and second group (tracking two or more groups, see [0260]);
identifying the offer (offer, see [0260]) and at least one other offer (alternate offers, see [0260]) based on the bundled first and second groups; wherein providing the identified offer includes providing the identified offer and the at least one other offer to the second user based on the recognized link between the first user and the second user.

Claim 12
Furthermore, Vaccari discloses:
the processor is configured, in connection with determining the overlap between the region and the location data received from the second communication device, to generate a score (calculate proximity coefficient, see [0118-0119]) indicative of time spent by the second communication device within the region; and
wherein the processor is configured, in connection with recognizing the link between the first user and the second user, to recognize the link between the first user and the second user when the score satisfies the predetermined threshold (threshold, see [0120]).

Claim 13
Furthermore, Vaccari discloses:
the first communication device is at a first location at a first time interval  (e.g. at first location from 8:00am-8:15am, location A, see [0082, 0116, 0120]) and at a second location at a second time interval (at second location from 8:15am-8:00pm, location B, see [0082, 0116, 0120]), and wherein the overlap includes the first and second time intervals; and
wherein the processor is configured, in connection with recognizing the link between the first user and the second user, to recognize the link based on an assigned value for the first time interval at the first location and the second time interval at the second location, when the assigned value satisfies the predetermined threshold (within a threshold distance, see [0089, 0116]).

Claim 14
Furthermore, Vaccari discloses:
in connection with determining the overlap between the region and location data received from the second communication device, to determine the overlap . 

Response to Arguments 
103 arguments
Applicant argues that the prior art does not teach the amendments.
Please see new mapping.

Claim Interpretation
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621